DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   1.   ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement, dated 7/21/20, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

   2.   REJECTIONS NOT BASED ON PRIOR ART
     a.   DEFICIENCIES IN THE CLAIMED SUBJECT MATTER 
	Double Patenting   
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10/754771. Although the claims at issue are not identical, they are not patentably distinct from each other.  For example, each limitation of the instant application’s claim 1 would be anticipated by the patent’s claim 1, as it includes all the features (or similar thereof) within the claim.  Claims 2-14 of the instant application would also be anticipated by claims 2-14 of the patent.  

   3.   ALLOWABLE SUBJECT MATTER
Claims 1-14 would be allowable if the double patenting rejections, set forth in this Office action, were overcome.  

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1 and 8 recites the limitations of (or similar thereof):
“a controller configured to maintain a first table that stores a relationship between a logical address designated by an external device and a physical address of the cluster corresponding to the logical address, and a second table that stores a relationship between a logical block corresponding to the logical address and one or more of the plurality of physical blocks that are allocated to the logical block, wherein the controller is configured to perform garbage collection processing which includes: 
reading all data from physical blocks of a first logical block and copying the data read from valid clusters of the first logical block to physical blocks of a garbage collection destination logical block; 
creating a new logical block when any of the data read from the physical blocks of the first logical block contains an uncorrectable error; 
allocating the physical blocks corresponding to the first logical block to the new logical block; and 
updating the second table so that the physical blocks of the first logical block are associated with the new logical block and no physical blocks are associated with the first logical block.”

The limitations above are not taught or rendered obvious in view of the prior art of record, particularly in combination with the other limitations within the claims.  The dependent claims are allowable for the at least the same reasons as its independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

   4.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
	Lam (US 8924832), which teaches Efficient error handling mechanisms in data storage systems;
	Ravimohan (US 20170068470), which teaches System and Method for File Detection and Usage During Compaction;
	Bennett (US 20150046772 A1), which teaches a METHOD AND DEVICE FOR ERROR CORRECTING CODE (ECC) ERROR HANDLING;
	Shulkin (US 20190056994 A1) NON-VOLATILE STORAGE WITH WEAR-ADJUSTED FAILURE PREDICTION;
	Pangal (US 20140258804 A1) which teaches REDUCED UNCORRECTABLE MEMORY ERRORS;
	Kruger (US 20150067244 A1), which teaches method and System for Migrating Data Between Flash Memory Devices;
	Goss (US 20110302477 A1), which teaches data Hardening to Compensate for Loss of Data Retention Characteristics in a Non-Volatile Memory; and
	Post (US 20110238629 A1), which teaches UNCORRECTABLE ERROR HANDLING SCHEMES FOR NON-VOLATILE MEMORIES; 
	Cobos (US 8661193), which teaches disk drive with partial sector management;
	ALKALAY (US 20210034516), which teaches SYSTEM AND METHOD FOR IMPROVING WRITE PERFORMANCE FOR LOG STRUCTURED STORAGE SYSTEMS; and 
Sharma (US 20180121348 A1), which teaches automatic Garbage Collection for Distributed Storage.

   5.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
	Claims 1-14 would be allowable as noted above.  
        a(2)  CLAIMS IN THE APPLICATION
	Per the instant office action, claims 1-14 have received a first action on the merits and are subject of a first action non-final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137